DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason McDevitt (44,917) on 9/7/2021.

The application has been amended as follows: 

As to the specification:
In paragraph, [0021], lines 1, 4, and 5, replace “22” with --14--.

REASONS FOR ALLOWANCE
Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 10, 17, and 24 is the inclusion of subtracting the power-off value from the output generated during one of the power-on periods occurring between the two consecutive periods, a modified output being generated; and determining, for each of the power-on periods occurring during the .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrich et al. (US 6,104,379) discloses a forearm-supported exoskeleton hand-tracking device. Osman (US 9,652,038; US 9,665,174) discloses a magnetic tracking of glove fingertips. Furlong et al. (US 2017/0336832) discloses an electronic device incorporating a magnet and a Hall-effect sensor to determine a location of a portion of the electronic device. Beran (US 10,055,019) discloses a glove interface object including a plurality of magnetic objects positioned on a first side of the glove interface object.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/7/2021